In re Johnson, Frederick; — Plaintiff(s); applying for writ of certiorari and/or review, writ of mandamus, supervisory and/or remedial writs; Parish of Vernon, 30th Judicial District Court, Div. “B”, No. 27,875.
Denied. Relator has failed to demonstrate a particularized need for his trial transcript. If by requesting the “police reports” relator is referring to the initial police report made a public record by La. R.S. 44:3 A(4)(a), he should seek this report from the custodian of the record. If he is unsuccessful in obtaining the report from the custodian, relator must follow the pro*1024cedure for enforcement of his right to access set forth in R.S. 44:35.